DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 2-10, 12, 15, 16 and 30-42 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 8/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 11 and 14 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Courtenay Brinckerhoff on 2/4/2022.

The application has been amended as follows: 
Claims 11 and 14 have been rejoined.
Claim 30:	The phrase “the external surface” on line 2 has been amended to
recite “[[the]] an external surface of the capsule”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 12/8/2021 (regarding the 35 USC 103 rejection of independent claim 2 by Gross in view of Tomono – specifically, that the interior of the capsule where the modified tissue penetrating member would lead to its degradation in the presence of the injectable agent) are persuasive. In view of this, the subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The closest prior art of record belong to Tanaka et al. (PG PUB 2008/0255543) which disclose an apparatus (seen in Fig 1-5 for example, although there are multiple embodiments that also disclose the same features at that of Fig 1-5) having all of the  formed from a therapeutically effective dose of at least one therapeutic agent and the capsule wall 2 does not encapsulate the tissue penetrating member to protect the therapeutically effective dose from degradation by digestive fluids within the GI track while the swallowable capsule travels along at least a portion of the GI tract to a target treatment location of the GI tract. Although Tomono (PG PUB 2008/0200883, cited in the last Office Action) teaches a tissue penetrating member that is formed from a therapeutically effective dose of at least one therapeutic agent (please see the previous Office Action that detailed this), the presence of opening 2a in Tanaka et al. (through which needle extends 4a) would allow for digestive fluids to enter the interior of the capsule and degrade such a therapeutic agent. Although Gross et al. (PG PUB 2004/0253304, cited in the last Office Action) teaches providing a protective coating on the exterior of the capsule wall that dissolves only when the capsule is at a target location in the GI tract (please see the previous Office Action that detailed this), there would not have been motivation to apply such a coating absent impermissible hindsight since the coating of Gross is not used to protect a degradable needle or element (but instead is used to trigger the actuator, Para 434, which differs from the manner in which the actuator of Tanaka et al. is triggered). Accordingly, although each of the claimed features is known in the art, one of ordinary skill in the art at the time the invention was made would not have found it obvious to combine all of the features in a single apparatus in view of the prior art. It is noted that Tanaka et al. owns other applications (PG PUB 2009/0043278, PG PUB 2009/0306473) that disclose similar apparatuses to the 2008 PG PUB cited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783